Citation Nr: 1638455	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to asbestos exposure.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a right eye disorder.  

7.  Entitlement to service connection for a right leg disability.  

8.  Entitlement to service connection for a right foot disability.  

9.  Entitlement to service connection for a left foot disability.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1978 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, that determined that new and material evidence had not been received to reopen to reopen a claim for entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure (listed as respiratory impairment, claimed as COPD, emphysema, lung disease, shortness of breath and asbestos).  By this decision, the RO also denied service connection for diabetes mellitus; a heart disorder (listed as cardiomyopathy, claimed as heart enlargement); hypertension; bilateral hearing loss; a right eye disorder (listed as myopia of the right eye, claimed as vision loss); a right leg disability (listed as deep venous thrombosis, claimed as blood clots of the right leg, with loss of circulation and a hole in the bottom of the foot); a right foot disability (listed as plantar fibromas, claimed as fibromyalgia with widespread musculoskeletal pain and tender points); and a left foot disability (listed as plantar fibromas, claimed as fibromyalgia with widespread musculoskeletal pain and tender points).  The RO further denied a TDIU.  

The issues have been recharacterized to comport with the evidence of record.  

The Veteran's reopened claim for entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, as well as the issues of entitlement to service connection for diabetes mellitus; entitlement to service connection for a heart disorder; entitlement to service connection for hypertension; entitlement to service connection for bilateral hearing loss; entitlement to service connection for a right eye disorder; entitlement to service connection for a right leg disability; entitlement to service connection for a right foot disability; entitlement to service connection for a left foot disability; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, in July 2004, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2004 RO decision that denied entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, in July 2004.  The Board notes that there was no new and material evidence received within one year of the July 2004 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The July 2004 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2004 RO decision included the Veteran's service treatment records; post-service VA treatment records; a VA examination report; and the Veteran's own statements.  The RO denied service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure (listed as respiratory impairment, claimed as lung disease, shortness of breath, and asbestos), in July 2004 on the basis that it had not been established that such disorder was either incurred in or aggravated by the Veteran's military service, or that it was a result of his claimed asbestos exposure.  The RO noted that a review of the Veteran's service treatment records showed that his occupational specialty was listed as a data technician and that according to guidelines which referred to the probability of asbestos exposure according to occupational specialties, his job would have resulted in minimal asbestos exposure.  The RO indicated that while the Veteran submitted a statement that he worked for a pipe fitting company before he joined the Navy, he provided no information regarding his post-service employment.  It was noted that the Veteran's VA treatment records show that he worked in construction which had a much higher risk of asbestos exposure and that he used tobacco.  

The RO reported that the Veteran stated that he stopped smoking in 2002, but that VA treatment reports dated in 2003 and 2004 indicate that he was listed as a current smoker, with a twenty plus year history of smoking.  The RO maintained that a review of the Veteran's service treatment records failed to establish that he was diagnosed with as having, or was treated for, a chronic respiratory disorder (listed as respiratory impairment) while he was in the service.  The RO noted that there were no records or x-ray reports supporting the Veteran's claim.  Additionally, the RO reported that on a medical history form at the time of the Veteran's October 1982 separation examination, he checked that he did not have asthma; shortness of breath; pain or pressure in his chest; or a chronic cough.  

The RO further indicated that the Veteran failed to provide objective medical evidence establishing that he had a chronic respiratory disorder (listed as respiratory impairment) related to his military service or as a result of his reported asbestos exposure.  The RO noted that a VA examiner, pursuant to a May 2004 VA respiratory examination report, indicated that the Veteran had COPD and that there was no restriction with his pulmonary function tests.  The RO related that the Veteran's x-ray report and diagnostic reports show no active lung disease or abnormalities associated with asbestos exposure (parenchymal lung disease).  

The evidence received since the July 2004 RO decision includes additional post-service VA treatment records; a medical treatise; and statements from the Veteran.  

In a June 2011 statement, the Veteran reported that he served in the Navy aboard the USS Norton Sound.  He indicated that, at that time, the USS Norton Sound was the oldest ship in the Navy and that it went through extensive renovations with removal of some asbestos, but that he also lived with asbestos while aboard the ship.  He stated that, a year after the first renovations, the ship went back to the Long Beach shipyard in California for further renovations, and that a year after that, there were more renovations in Pascagoula, Mississippi.  The Veteran stated that he suffered a cold throughout his period of service.  He also maintained that during his period of service he had respiratory problems and that he was provided with Actifed and Sudafed.  He stated that his respiratory problems had continued to the present and that he was still suffering the same problems.  

The Board observes that in the evidence available at the time of the July 2004 RO decision, there was no evidence specifically relating the Veteran's claimed respiratory disorder, including COPD and emphysema, to his period of service, to include asbestos exposure.  In a May 2004 statement prior to the July 2004 RO decision, the Veteran had referred to a cough during service and renovation of the USS Norton Sound.  In his more recent June 2011 statement, subsequent to the May 2004 RO decision, the Veteran specifically indicated that he had respiratory problems during his period of service and that he has suffered from the same respiratory problems since service.  The Board observes that the Veteran is competent to report respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the June 2011 statement from the Veteran is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the July 2004 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure, has been received; to this limited extent, the appeal is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure; entitlement to service connection for diabetes mellitus; entitlement to service connection for a heart disorder; entitlement to service connection for hypertension; entitlement to service connection for bilateral hearing loss; entitlement to service connection for a right eye disorder; entitlement to service connection for a right leg disability; entitlement to service connection for a right foot disability; entitlement to service connection for a left foot disability; and entitlement to a TDIU

The Veteran contends that he has a respiratory disorder, including COPD and emphysema, that is related to service, to include as due to asbestos exposure.  He also contends that he has diabetes mellitus; a heart disorder; hypertension, bilateral hearing loss; a right eye disorder; a right leg disability; a right foot disability; and a left foot disability that are all related to service.  The Veteran further alleges that he is entitled to a TDIU.  

The Veteran is competent to report having respiratory problems, hearing problems, right eye problems, right leg problems, right foot problems, and left foot problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran served on active duty in the Navy from November 1978 to November 1982.  His DD Form 214 indicates that he had three years, six months, and twenty-seven days of sea service.  His last duty assignment and major command was listed as the USS Norton Sound.  The Veteran's service treatment records also indicate that he served aboard the USS Norton Sound.  The Veteran's DD Form 214 and service treatment records do not specifically demonstrate that he was exposed to asbestos as part of his duties.  Given his shipboard duties in the Navy, however, the Board will address the Veteran's claim as though he may have had some asbestos exposure at that time.  

The Veteran's service treatment records do not show treatment for respiratory problems, including COPD and emphysema; diabetes mellitus; heart problems; hypertension or elevated blood pressure readings; right leg problems, or for a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2015).  Such records do show treatment for possible right and left foot problems and for a stye of the right eye.  

An August 1979 treatment entry notes that the Veteran complained of burning and itching of the right eye, with mild edema of the upper lid for two days.  The assessment was a stye.  

A November 1979 treatment entry is somewhat illegible and appears to refer to a verruca of the left plantar area and then refers to the left foot being greater than the right foot.  

Post-service VA treatment records show treatment for respiratory problems, including COPD; variously diagnosed heart problems, including congestive heart failure, coronary artery disease, and cardiomyopathy; hypertension; deep vein thrombosis; plantar fascial fibromatosis; thrombus of the left popliteal vein; and for bilateral plantar fibromas.  Such records do not specifically show treatment for diabetes mellitus, bilateral hearing loss, or for right eye problems.  

The only examination of record is a May 2004 VA respiratory examination report.  There is no indication that the Veteran's claims file was reviewed.  The Veteran reported that he had suffered progressive shortness of breath over several years.  He stated that he had a chronic cough that was sometimes productive.  He indicated that he was stationed on an old ship in the Navy, and that he lived on the ship while it was being repaired and reconditioned.  The Veteran maintained that he was exposed to a lot of dust while aboard the ship.  He stated that he began noticing shortness of breath three to four years earlier.  It was noted that the Veteran was on medication for thrombophlebitis of the left calf.  The diagnoses were history of asbestos exposure, with no restrictions on pulmonary function tests; hypertension; chronic thrombophlebitis of the left calf; and COPD.  

The Board notes that the examiner did not provide an opinion regarding the etiology of the Veteran's diagnosed COPD or of any other diagnosed disorders.  

The Board observes that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a respiratory disorder, including COPD and emphysema, to include as due to asbestos exposure; diabetes mellitus; a heart disorder; bilateral hearing loss; a right eye disorder; a right leg disability; a right foot disability; and for a left foot disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that a June 2011 report of general information indicates that the Veteran requested that records be obtained from the Social Security Administration (SSA), regarding disability compensation, to support his claims.  The Board notes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such records may be relevant to the Veteran's claims, an attempt should be made to obtain those records.  

Additionally, in the June 2011 report of general information (noted above), the Veteran also indicated that he was treated at the Birmingham, Alabama VA Medical Center for all of his claimed conditions.  The Board observes that the most recent treatment report from such facility is dated in April 2010.  Therefore, as there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, they should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald 815 F.3d 786 (Fed. Cir. 2016).  

Finally, as the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for service connection, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the Birmingham, Alabama VA Medical Center, for his claimed disorders since April 2010.  

2.  Ask the Veteran to identify all other medical providers who have treated him for respiratory problems, including COPD and emphysema; diabetes mellitus; a heart disorder; hypertension; hearing problems; right eye problems; right leg problems; right foot problems; and left foot problems since April 2010.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed respiratory problems, including COPD and emphysema; diabetes mellitus; heart disorder; hypertension; hearing problems; right eye problems; right leg problems; right foot problems; and left foot problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature onset and/or etiology of his claimed respiratory disorder, including COPD and emphysema.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, to include COPD and emphysema, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include COPD and emphysema, etc., are related to and/or had their onset during his period of service, to include his in-service asbestos exposure.  In responding to this question, the examiner must comment as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include COPD and emphysema, etc., began in service, regardless of whether they are related to in-service smoking.  

The examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed diabetes mellitus, heart disorder, and hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all heart problems, to include coronary artery disease, congestive hearing failure, and cardiomyopathy, and specifically indicate whether the Veteran has diagnosed diabetes mellitus and hypertension.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed heart disorder, to include coronary artery disease, congestive heart failure, and cardiomyopathy, as well as any diagnosed diabetes mellitus and hypertension, are related to and/or had their onset during his period of service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the any reports by the Veteran of hearing problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed right eye disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right eye disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right eye disorders are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge the Veteran's treatment for a stye of the right eye during service and any reports of treatment for right eye problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed right leg disability, right foot disability, and left foot disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right leg disabilities, right foot, and left foot disabilities, to include any respective fibromyalgia, deep vein thrombosis, plantar fascial fibromatosis, and plantar fibromas, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right leg disabilities, right foot, and left foot disabilities, to include any respective fibromyalgia, deep vein thrombosis, plantar fascial fibromatosis, and plantar fibromas, etc., are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of right leg, right foot, and left foot problems during service, as well as any reports of right leg, right foot, and left foot problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


